Case 1:17-cv-02972-RDB Document 410 Filed 12/09/19 Page 1of1

 

 

ee
, LODGED RE
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND DEC 0 9 2019
: AT BALTIMORE
KEYES LAW FIRM, LLC, * orga SE ue
BY ObEPUTY
Plaintiff, | | oo
vO —* Civil No. RDB-17-2972
NAPOLI BERN RIPKA *
SHKOLNIK, LLP, et ai., |
*
Defendants.
*
* * * * * * : * * * * * * *
ORDER

This Court having reviewed the submissions of the parties, and heard the argument of
counsel, for the reasons stated on the record, IT IS HEREBY ORDERED this 9th day of

December, 2019 that:

1. Napoli Defendants’ Motion in Limine to Preclude Evidence of Plaintiffs Claim for
DLF’s Fees because DLF has Disavowed the Plaintiffs Right to Pursue its Fee and
it has Disclaimed any of its Fees (ACF No. 407) is DENIED,

2. Jegacy Defendants’ Motion in Limine to Preclude Evidence of Plaintiff's Claim for
DLF’s Fees because DLF has Disavowed the Plaintiff's Right to Pursue its Fee and
it has Disclaimed any of its Fees (ACF No. 408) is DENIED;

3. PlaintifPs December 8, 2019 Letter to the Court (ECF No. 405), construed as a
Motion for Sanctions, is DENIED.

fh». BJe

Richard D. Bennett
United States District Judge
